Citation Nr: 0902317	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  04-14 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for chondromalacia patellofemoral syndrome with medial 
meniscus tear of the right knee, from August 13, 1998, to 
January 5, 1999, and in excess of 10 percent from January 6, 
1999 forward.

2.  Entitlement to an initial compensable disability rating 
for chondromalacia patellofemoral syndrome of the left knee 
prior to August 13, 1998, to January 5, 1999, and in excess 
of 10 percent as of January 6, 1999, forward.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran served on active duty from January 1978 to March 
1980.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 1999 rating decision issued by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for bilateral 
knee disorders, assigning a single noncompensable evaluation 
effective from August 1998.  

While the appeal was pending, separate disability ratings of 
10 percent were awarded for each knee effective February 2001 
by virtue of a June 2001 rating decision.  The veteran filed 
a claim for an earlier effective date for the compensable 
evaluations in June 2001.  In a February 2002 rating 
decision, a corrected effective date of January 1999 was 
assigned for the compensable knee evaluations and the 
effective date matter was not pursued on appeal.  Despite the 
grant of a higher rating, the veteran has expressed his 
intention to pursue his appeal for still a higher rating.  As 
such, the claims as characterized on the title page are in 
appellate status before the Board.

In May 2007, the knee claims were remanded by the Board for 
further development.  The Board also explained that claims of 
entitlement to an initial evaluation in excess of 10 percent 
for depressive disorder and entitlement to an evaluation in 
excess of 10 percent for bilateral pes planus, prior to 
February 26, 2001, and in excess of 30 percent prior to April 
26, 2002, required the issuance of a Statement of the Case 
(SOC) and the subsequent filing of a substantive appeal in 
order to be placed in appellate status.  A Statement of the 
Case addressing both of the aforementioned claims was issued 
in September 2008 but the veteran did not perfect an appeal 
of these claims and thus they are not before the Board.

Claims of entitlement to special monthly compensation based 
on the need for aid and attendance/housebound and whether new 
and material evidence has been presented to reopen a service 
connection claim for a back disorder were most recently 
denied in a May 2008 rating action which was not appealed.  
Accordingly, those claims are not currently before the Board 
for appellate consideration.  

As previously pointed out by the Board, the veteran has filed 
several applications for entitlement to annual clothing 
allowance.  See July 2002 and May 2003 VA Forms 21-8678.  It 
is not clear what the status of those claims are, and this 
matter should be referred to the Veterans Health 
Administration for action as appropriate.  


FINDINGS OF FACT

1.  Since August 13, 1998, manifestations of the veteran's 
right knee disorder consist of a meniscus tear, 
chondromalacia of the patella requiring the use of a knee 
brace for stability, swelling, pain and crepitus, consistent 
with moderate instability and subluxation.

2.  Since August 13, 1998, manifestations of the veteran's 
left knee disorder consist of chondromalacia patella 
requiring the use of a knee brace for stability, swelling, 
pain and crepitus, consistent with moderate instability and 
subluxation.

3.  Since August 13, 1998, the veteran's right knee 
disability is productive of noncompensable limitation of 
flexion with pain on motion and functional loss on repetitive 
motion.

4.  Since August 13, 1998, the veteran's left knee disability 
is productive of noncompensable limitation of flexion with 
pain on motion and functional loss on repetitive motion.


CONCLUSIONS OF LAW

1.  Since August 13, 1998, the criteria for an initial rating 
of 20 percent for chondromalacia of the right knee with 
instability and subluxation have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2008).

2.  Since August 13, 1998, the criteria for an initial rating 
of 20 percent for chondromalacia of the left knee with 
instability and subluxation have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2008).

3.  Since August 13, 1998, the criteria for a separate 
disability rating of 10 percent for right knee degenerative 
joint disease are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5260, 5261 (2008).

4.  Since August 13, 1998, the criteria for a separate 
disability rating of 10 percent for left knee degenerative 
joint disease are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5003, 5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The veteran's claims arise from his disagreement with the 
initial evaluation following the grant of service connection.  
Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the RO attempted to obtain all 
medical records identified by the veteran.  The service 
treatment records are in the claims file.  VA and private 
outpatient records are in the file for treatment dated from 
1998 to 2008.  He has not identified any additional evidence 
and, in fact, submitted a statement in March 2008 indicating 
that he had no additional evidence to submit.  VA, therefore, 
has made every reasonable effort to obtain all records 
relevant to the veteran's claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  The RO provided the veteran with examinations on 
several occasions between 1998 and 2008, most recently in 
December 2007.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's service-connected knee disabilities since he was 
last examined only approximately a year ago.  The Board 
concludes there is sufficient evidence to rate the service-
connected conditions fairly.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims.

        Factual Background

The veteran filed service connection claims for bilateral 
knee disorders in 1998.  

A VA examination of the joints conducted reflects that the 
veteran complained of knee pain and denied a history of 
swelling.  The report stated that X-ray films of the knees 
taken in September 1998 were within normal limits.  Range of 
motion was from 0 to 130 degrees bilaterally and there was no 
evidence of instability or swelling.  Drawer signs, Lachman 
and McMurray testing were negative bilaterally.  Mild 
crepitation on palpation and tenderness were noted and nerve 
functions were described as intact.  Probable chondromalacia 
patella of the knees bilaterally, described as mild to 
moderate and left greater than right was diagnosed.    

An October 1998 private medical record shows that the veteran 
gave a history of long-standing problems with flat feet and 
reported having severe pain from the feet to the knees.  
Range of motion of the knees bilaterally in active and 
passive flexion was described as 0 to 75 degrees with marked 
tenderness.  Bilateral knee pain probably secondary to flat 
feet was diagnosed.  The doctor indicated that the veteran's 
standing and walking was impacted by the foot, ankle and knee 
problems, as well as impacting several postural activities.

By rating action of April 1999, service connection for 
bilateral knee disorders, characterized as chondromalacia, 
was granted and a single noncompensable evaluation was 
assigned effective from August 13, 1998 under Diagnostic Code 
5257.  Ultimately as will be discussed later herein, a 10 
percent evaluation was assigned for each knee disability 
effective from January 6, 1999.

VA X-ray films taken in September 1999 revealed right and 
left lateral subluxation of the patella.  VA records show 
that the veteran was issued hinged knee braces in 2000.  

The file contains a decision issued in 2000 and clinical 
records obtained from the Social Security Administration 
which indicate that the veteran was determined to have been 
disabled from August 1997, due to conditions including 
degenerative joint disease of the ankles, pes planus, a low 
back disorder, depression and lateral subluxation of the 
patella of both knees.  

A VA examination report dated in February 2001 documents that 
the veteran complained of symptoms including weakness, 
swelling, pain and locking of the knees.  Examination of the 
knees was positive for patellar compression.  The ligaments 
were described as stable and there was no evidence of laxity 
or swelling.  Range of motion testing showed 0 to 70 degrees 
(flexion) bilaterally, with severe pain.  A private MRI 
report dated in February 2001 and referenced in the VA 
examination report revealed no abnormalities (no tears, 
degenerative changes or ligament abnormalities) of the left 
knee but identified a right knee medial meniscal tear, with 
ligaments intact.  Diagnoses included right knee medial 
meniscal tear and chronic bilateral knee pain, secondary to 
chondromalacia and overuse syndrome due to pes planus and 
plantar fasciitis.  

A VA examination was conducted in April 2002.  The veteran's 
complaints included knee pain and swelling and he reported 
having impairment of physical activities including prolonged 
walking.  It was noted that the veteran had been unable to 
work since 1996 due to feet, knee and ankle problems.  Upon 
examination, the veteran was ambulating with the use of 
crutches and was wearing hinged knee braces.  Examination of 
the knees revealed evidence of tenderness, but no swelling.  
Active range of flexion was to 40 degrees, passive flexion 
was to 60 degrees, both with severe pain.  The knees had full 
extension.  X-ray films of the knees were normal.  Bilateral 
chondromalacia patella of the knees with severe functional 
loss was diagnosed.

At a July 2004 VA examination, the veteran reported having 
trouble ambulating due to knee and foot problems and it was 
noted that he was wearing knee braces.  Examination of the 
knees revealed discomfort and mild tenderness without 
evidence of swelling.  Range of motion was from 0 to 120 
degrees on the left side and 0 to 110 degrees on the right 
side.  Stability and repetitive motion testing was not done 
due to documentation of a tear.  X-ray films of the knees 
were normal.  

A VA examination was conducted in December 2007.  The veteran 
complained of continuous knee pain with flare-ups with 
activity and additional symptoms of weakness, fatigability, 
stiffness and swelling.  He also reported that the knees were 
unstable and gave way.  Range of knee motion revealed flexion 
to 90 degrees bilaterally when seated upright, and to 72 
(left) and 88 (right) with pain when recumbent.  Extension 
was 0 degrees bilaterally with pain.  There was no apparent 
evidence of swelling or atrophy.  There was no evidence of 
medial or joint line tenderness or of medial or lateral 
instability.  Repetitive range of motion testing revealed an 
increase in pain and a 5 to 10 percent decrease in range of 
motion.  Mild to moderate fatigue, weakness, and lack of 
endurance was also demonstrated on repetitive motion testing.  
X-ray films revealed no joint space narrowing, effusion or 
significant arthritic changes.  The examiner clarified that 
there was no evidence of instability of either knee.  
Bilateral patellofemoral syndrome was diagnosed.
Legal Analysis

The veteran's claims for higher evaluations for disabilities 
of the knees were placed in appellate status by his 
disagreement with the initial rating award.  In such 
circumstances, separate ratings may be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings, as will be further explained herein.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Specifically, the veteran seeks entitlement to an initial 
compensable disability rating for right and left knee 
disorders from August 13, 1998, to January 5, 1999; and in 
excess of 10 percent from January 6, 1999, forward.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  When an unlisted condition is encountered 
it will be permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  In view of the number 
of atypical instances it is not expected, especially with the 
more fully described grades of disabilities, that all cases 
will show all the findings specified.  38 C.F.R. § 4.21.  The 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  The degree of impairment resulting 
from a disability is a factual determination and generally 
the Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  More 
recently, the Court held that "staged" ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by VA must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. 4.6 (2008).  Use of 
terminology such as "severe" by VA examiners and others, 
although evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6.

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2008) 
(precluding the assignment of separate ratings for the same 
manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2008). 

VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that 
becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The guidance provided under 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic code provisions governing limitation of 
motion should be considered.  However, the provisions of 38 
C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered 
in conjunction with the diagnostic code provisions predicated 
on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

The applicable rating criteria includes Diagnostic Code 5257.  
Under this code provision, a 10 percent disability rating is 
warranted where there is slight recurrent subluxation or 
lateral instability of the knee, and a 20 percent disability 
rating is warranted where the recurrent subluxation or 
lateral instability of the knee is moderate.  The maximum 30 
percent disability rating is warranted where there is severe 
recurrent subluxation or lateral instability of the knee.  38 
C.F.R. § 4.71(a), Diagnostic Code 5257 (2008).  Under 
Diagnostic Code 5257, the provisions of 38 C.F.R. § 4.40 and 
4.45 pertaining to painful motion and functional loss due to 
pain are not applicable because Diagnostic Code 5257 is not 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).

Diagnostic Codes 5260 and 5261 evaluate knee disabilities 
based upon limitation of motion. Diagnostic Code 5260 is used 
to evaluate knee disabilities based upon limitation of 
flexion of the knee.  It provides for a 0 percent rating when 
flexion is limited to 60 degrees or less and a compensable 
(10 percent) rating when flexion is limited to 45 degrees or 
less.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2008).  
Diagnostic Code 5261 is used to evaluate knee disabilities 
based upon limitation of extension of the knee, and provides 
for a 0 percent rating for extension limited to 5 degrees of 
more and a compensable (10 percent) rating when extension is 
limited to 10 degrees or more.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261 (2008).  Normal range of motion of the knee is 0 to 
140 degrees of extension to flexion.  38 C.F.R. § 4.71a, 
Plate II (2008).

Under Diagnostic Code 5003, arthritis established by x-ray 
findings is rated on the basis of limitation of motion of the 
affected joints.  When however, the limited motion of the 
specific joint or joints involved would be noncompensable 
under the appropriate diagnostic codes, a 10 percent rating 
is assigned for each involved major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, however, arthritis is rated 
as 10 percent disabling when shown by x-ray evidence of the 
involvement of two or more major joints or two or more minor 
joint groups, or as 20 percent disabling when show by x-ray 
evidence of the involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 (2008).

Additional rating criteria are found under Diagnostic Codes 
5256 (ankylosis of the knee), 5258 (dislocated semilunar 
cartilage) and 5262 (impairment of the tibia and fibula).  

VA's General Counsel has provided guidance concerning 
increased rating claims for knee disabilities.  See 
VAOPGCPREC 23-97 (1997); 62 Fed. Reg. 63,604 (1997).  In 
VAOPGCPREC 23-97, it was held that a veteran who has 
arthritis and instability of the knee might be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that any separate rating must be based upon additional 
disability.  When a knee disability is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or Diagnostic Code 5261 
in order to obtain a separate rating for arthritis.  Of 
course, a separate rating must be based upon additional 
disability.  

In VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998), the VA 
General Counsel clarified that when a veteran has a knee 
disability evaluated under Diagnostic Code 5257, to warrant a 
separate rating for arthritis based on x-ray findings, the 
limitation of motion need not be compensable under Diagnostic 
Code 5260 or Diagnostic Code 5261; rather, such limited 
motion must at least meet the criteria for a zero-percent 
rating.  A separate rating for arthritis could also be based 
on X-ray findings and painful motion under 38 C.F.R. § 4.59.  
In addition, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 
4.59 must be considered in assigning an evaluation for 
degenerative or traumatic arthritis under DC 5003 or DC 5010.  
Rating personnel must consider functional loss and clearly 
explain the impact of pain upon the disability.  Further, if 
a musculoskeletal disability is rated under a specific 
diagnostic code that does not involve limitation of motion 
and another diagnostic code based on limitation of motion may 
be applicable, the latter diagnostic code must be considered 
in light of sections 4.40, 4.45, and 4.59.

In addition, separate evaluations under Diagnostic Code 5260 
(limitation of flexion) and Diagnostic Code 5261 (limitation 
of extension) for disability of the same joint may be 
assigned.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

The veteran's right and left knee chondromalacia were 
initially evaluated under Diagnostic Code 5257 and were later 
assigned separate 10 percent evaluations under Diagnostic 
Code 5020.  Diagnostic Code 5020 provides that synovitis will 
be rated as degenerative arthritis on the basis of limitation 
of motion of the affected parts.  Arthritis due to trauma is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.

Initially, the Board believes that separate initial 
evaluations for instability and subluxation, moderate in 
degree, for each knee is warranted for the entirety of the 
appeal period extending from August 1998.  As early as 1999, 
X-ray evidence revealed right and left lateral subluxation of 
the patella.  Shortly thereafter, the veteran was issued 
hinged knee braces by VA for stability which he has been 
wearing since issued in about 2000.  More recently, the 
evidence regarding the presence and level of any subluxation 
and/or stability has been mixed, with some evaluation reports 
documenting no clinical findings of subluxation and/or 
stability and still others, indicating that no such testing 
could be conducted due to impairment and pain.  Indications 
of instability and subluxation are also supported by the 
veteran's reports of pain, instability, swelling, locking, 
crepitus and limitation of physical activities such as 
prolonged walking.  The evidence of instability and 
subluxation affecting the knees is most consistent with a 
moderate disability under Diagnostic Code 5257, thereby 
warranting separate 20 percent disability ratings for each 
knee effective from August 13, 1998.

The Board further finds that separate disability ratings are 
warranted for degenerative joint disease of the knees.  As 
early 1998, the record contains a medical statement 
indicating that the veteran had degenerative joint disease of 
the knees.  The veteran's degenerative joint disease of the 
knees is manifested by some limitation of flexion (although 
not compensable) with consistent reports of pain on motion 
since 1998.  However, on a strictly schedular basis, a 
compensable evaluation is not warranted based on limitation 
of motion of either knee, as there has been no evidence 
presented between 1998 and the present time showing flexion 
limited to 45 degrees (except for a single finding made in 
2002 of active flexion limited to 40 degrees - with passive 
flexion to 60 degrees) or extension limited to 10 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  However, 
under the provisions of 5003 and as further discussed under 
38 C.F.R. § 4.59 and VAOPGCPREC 9-98 (1998), painful motion 
warrants at least the minimum disability rating of 10 
percent.  Accordingly, effective from August 13, 1998, the 
award of separate 10 percent evaluations for each knee is 
warranted based solely upon the veteran's limitation of 
flexion with pain on motion of each knee; pursuant to 
VAOPGCPREC 23-97 (1997) this award is not pyramiding.

The Board concludes, however, that a higher disability rating 
is not warranted under either Diagnostic Code 5257 or 5003.  
Under Diagnostic Code 5257, the evidence must show that the 
disability is consistent with severe recurrent subluxation or 
lateral instability for a higher disability rating to be 
warranted.  While the veteran has reported episodes of giving 
way, he has not provided any information regarding the 
frequency of such episodes and has not specifically 
identified any falling incidents or injuries associated with 
instability of the knees.  Moreover, clinically when examined 
in both 2001 and 2007, the examination reports specifically 
state that there was no evidence of instability of either 
knee.  Stability testing was not done on examinations in 2002 
and 2004.  There has been no clinical evidence of subluxation 
reported since 1999.  Thus the preponderance of the evidence 
is against finding that the veteran's right and left knee 
disorders warrant a rating in excess of 20 percent under code 
5257.

A disability rating in excess of 10 percent is not warranted 
for the degenerative joint disease of either knee as there is 
no evidence showing limitation of motion of the knee 
warranting even a compensable rating.  In evaluating these 
claims, the Board has considered whether a higher rating is 
warranted on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and , 4.45; see DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Even considering the DeLuca factors, 
however, the evidence does not show that repetitive use is 
productive of functional impairment consistent with a 
compensable rating based on limitation of motion in either 
flexion or extension.  Further, there is no showing that the 
veteran has arthritis involving two or more major joint 
groups or minor joint groups with occasional incapacitating 
exacerbations.  Thus the preponderance of the evidence is 
against finding that a disability ratings in excess of 10 
percent for degenerative joint disease of the knees is 
warranted.

In addition, the Board finds that the criteria found under 
Diagnostic Codes 5256 (ankylosis of the knee), 5258 
(dislocated semilunar cartilage) and 5262 (impairment of the 
tibia and fibula) are inapplicable as no such manifestations 
of either knee were shown during this time period.  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2008).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Here, the evidence does not suggest that this case presents 
an exceptional or unusual disability picture such that the 
veteran is unable to secure and follow substantially gainful 
employment due solely to service-connected knee disabilities, 
or otherwise rendering a schedular rating impractical.  
Moreover, the copious medical evidence on file does not even 
suggest that the knee disabilities have required frequent 
periods of hospitalization.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action.  VAOPGCPREC 6-96 (1996).



ORDER

Since August 13, 1998, a 20 percent disability rating for 
chondromalacia of the right knee, manifested by instability 
and subluxation, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

Since August 13, 1998, a 20 percent disability rating for 
chondromalacia of the left knee, manifested by instability 
and subluxation, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

Since August 13, 1998, a separate 10 percent disability 
ratings for right knee arthritis is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.

Since August 13, 1998, a separate 10 percent disability 
ratings for left knee arthritis is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


